BLACKMAR, Judge,
concurring.
I concur in the per curiam. I cannot distinguish this case from In re Williams, 711 S.W.2d 518 (Mo. banc 1986).
This respondent received a settlement check payable to himself, his client, and the United States. He prevailed on the United States to endorse the check in blank by giving an express written promise to remit the government’s share promptly.1 He then converted that share to his own use, after cashing the check. He gave no explanation whatsoever for this conduct either before the Circuit Bar Committee or in this Court. The argument that marital problems and emotional stress caused him to take money that did not belong to him is unconvincing.
His action constitutes a civil fraud and very probably a criminal fraud also. It makes no difference that the converted funds belonged to another interested party rather than to the client.
At one time this Court imposed suspensions in disciplinary cases. More recently we have taken a firm position that misappropriation of funds calls for disbarment. In re Mentrup, 665 S.W.2d 324 (Mo. banc 1984). A suspension for dishonesty does not make sense. The purpose of disbarment is not punishment but rather the protection of the public. A person who cannot be depended on in the handling of legal business should be disbarred; one who remains worthy of trust, in spite of some transgressions meriting discipline, should be allowed to continue his practice without interruption.
The Master’s recommendation as to the appropriate discipline is not binding on us. We should follow our present established policy. I am concerned that the Master’s report did not reach us until more than two years after he was appointed, but, because of the seriousness of the offense, I still believe that our order should be for disbarment.
The respondent argues in his motion for rehearing that the offense charged in *260Count II consists solely in failing to fulfill a promise to the United States government by not paying over moneys due and owing it. This contention is refuted by the record. The respondent was in possession of a check payable to himself, his client, and the United States. He secured the government’s endorsement only through a letter of transmittal stating as follows: “Upon clearance, I will remit a check to the government in the amount of $1297.80.” Having thus been empowered to negotiate the draft, he had no authority to do anything else with the government’s share of the proceeds. Instead he converted them to his own use. The United States never agreed to become his creditor. We do not have to decide whether his action would constitute a violation of the criminal law. There was a clear misappropriation of funds belonging to another.

. I doubt that the government will ever again accommodate a lawyer in this manner.